Exhibit 10.5

 

FRANKLIN RESOURCES, INC.

2002 UNIVERSAL STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

 

Participant:

Name:

____________________

Address:

____________________

 

 

 

In accordance with the Franklin Resources, Inc. 2002 Universal Stock Incentive
Plan (the “2002 Plan”), Franklin Resources, Inc. (the “Company”) recognizes
Participant’s efforts and contributions on behalf of the Company and its
Subsidiaries (as defined in the 2002 Plan) and, as a reward and an incentive for
increased efforts and successful achievements, has awarded Participant shares of
common stock of the Company subject to the terms and conditions of the
accompanying Restricted Stock Award Agreement (the “Award Agreement”), this
Notice of Restricted Stock Award (the “Notice of Award” and together with the
Award Agreement, the “Award”) and the 2002 Plan, as follows:

 

Award Number

 

 

 

Award Date

 

 

Grant Price Per Share

 

 

Total Number of Shares (the “Shares”) Awarded

 

 

 

 

Subject to Participant’s Continuous Status as an Employee (as defined in the
2002 Plan) of the Company or any of its Subsidiaries and other limitations set
forth in the Award and the 2002 Plan, the Shares shall vest in accordance with
the following schedule:

Vesting Schedule

Number of Shares

 

[__________________]

[_________________]

 

Participant acknowledges and agrees that the Shares subject to this Award shall
vest only by Participant’s Continuous Status as an Employee of the Company or
any of its Subsidiaries, and that such status is at the will of the Company or
the applicable Subsidiary (not through the act of being hired, being granted
this Award or acquiring Shares hereunder). Participant further acknowledges and
agrees that nothing in this Award nor in the 2002 Plan, which is incorporated
herein by this reference, affects the Company’s, or a Subsidiary’s, right to
terminate, or to change the terms of, Participant’s employment at any time, with
or without cause.

 

1

 



 

 

Participant acknowledges that, from time to time, the Company may be in a
“Blackout Period” and/or subject to applicable securities laws that could
subject Participant to liability for engaging in any transaction involving the
sale of the Company’s shares. Participant further acknowledges and agrees that,
prior to the sale of any Shares acquired under this Award, it is Participant’s
responsibility to determine whether or not such sale of Shares will subject
Participant to liability under insider trading rules or other applicable
securities laws.

Participant understands that the Award is subject to Participant’s consent to
access, and acknowledgement of having accessed, the 2002 Plan prospectus in
connection with the Form S-8 registration statement for the 2002 Plan, any
updates thereto, the 2002 Plan, the Award Agreement and this Notice of Award
(collectively, the “2002 Plan Documents”) in electronic form through the People
Page on the Company’s Intranet. By signing below, Participant hereby: (i)
consents to access electronic copies (instead of receiving paper copies) of the
2002 Plan Documents via the Company’s Intranet; (ii) represents that Participant
has access to the Company’s Intranet; (iii) acknowledges receipt of electronic
copies, or that Participant is already in possession of paper copies, of the
2002 Plan Documents and the Company’s most recent annual report to stockholders;
and (iv) acknowledges that Participant is familiar with and has accepted the
Award subject to the terms and provisions of the 2002 Plan Documents.

 

Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the 2002 Plan Documents, documents incorporated by
reference in the Form S-8 registration statement for the 2002 Plan, and the
Company’s most recent annual report to stockholders by requesting them from
Stock Administration at the Company, One Franklin Parkway, San Mateo, CA
94403-1906. Telephone (650) 525-8037. Participant may also withdraw
Participant’s consent to receive any or all documents electronically by
notifying Stock Administration at the above address in writing.

 

In the event of Participant’s death, Participant hereby designates the following
as Participant’s beneficiary(ies) to receive all payments and Shares due to
Participant pursuant to this Award. Please note that this designation applies
only to this Award and not to any prior awards or grants under the 2002 Plan.
This designation shall be binding upon the executors, administrators, heirs,
successors and transferees of Participant only in jurisdictions where such
beneficiary designations are enforceable under local law.

NAME: (Please print):

__________________________________________

 

(First)  

(Middle)  

(Last)

 

 

SSN/SIN/National Tax ID:

__________________________________________

 

ADDRESS:

__________________________________________

 

__________________________________________

(Please include Country and Zip/Postal Code)

 

 

TELEPHONE NO.:

__________________________________________

 

(Please include Country and/or Area Code)

 

 

RELATIONSHIP:

__________________________________________

 

PERCENTAGE:

__________________________________________

 

 

(Enter the % Participant wishes the beneficiary(ies) to receive)



 

2

 



 

 

By Participant’s electronic signature and by the signature of the Company’s
representative below, Participant and the Company agree that the Award is
granted under and governed by the terms and conditions of the 2002 Plan, this
Notice of Award and the Award Agreement.

 

PARTICIPANT:

FRANKLIN RESOURCES, INC.

 

 

 

__________________________________

Participant’s Name

By:  ______________

Title:  _____________

 

 

 

Notice for residents of the EU: This Notice of Award and accompanying documents
do not constitute a prospectus prepared in accordance with the EU Prospectus
Directive 2003/71/EC (“the Directive”). The Company takes the position that the
unvested Shares are not “transferable securities” as defined in Article 2(1)(a)
of the Directive. Further, the employee pays no consideration to acquire the
shares of common stock of the Company under the Award. In the event that this
Award is within the scope of the Directive, the offer of the Award and the
unvested Shares under the Award is made in reliance on an employee share
exemption from the obligation to file a prospectus in accordance with Article
4(1)(e) of the Directive because the Company’s common stock is listed on the
London Stock Exchange. Accordingly, no prospectus or other document has been
prepared and filed with the UK Financial Services Authority or any other
regulator in the European Union in relation to the offer of the Award and the
unvested Shares under the Award.

 

 

 

3

 



 

 

FRANKLIN RESOURCES, INC.

2002 UNIVERSAL STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement, together with any Appendix(es) attached
hereto (hereinafter, collectively, the “Agreement”), is made as of the Award
Date set forth in the Notice of Restricted Stock Award (the “Notice of Award”)
between Franklin Resources, Inc. (the “Company”) and the Participant named
therein (“Participant”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors and stockholders of the Company have adopted the
Franklin Resources, Inc. 2002 Universal Stock Incentive Plan (the “2002 Plan”),
authorizing the grant of common stock of the Company (“Stock”) to eligible
individuals in connection with the performance of services for the Company and
its Subsidiaries, as defined in the 2002 Plan, which is incorporated herein by
this reference (capitalized terms used but not defined in this Agreement have
the same meaning as set forth in the 2002 Plan or the Notice of Award, as
applicable); and

 

WHEREAS, the Company recognizes the efforts of Participant on behalf of the
Company and its Subsidiaries and desires to motivate Participant in
Participant’s work and provide an inducement to remain in the service of the
Company and its Subsidiaries; and

 

WHEREAS, the Company has determined that it would be to the advantage and in the
interest of the Company and its stockholders to award the Stock provided for in
this Agreement and the Notice of Award to Participant, subject to certain
restrictions, as a reward and an incentive for increased efforts and successful
achievements;

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:

 

1.            Restricted Stock Award. The Company is issuing to Participant
shares of Stock as set forth in the Notice of Award, subject to the rights of
and limitations on Participant as owner thereof as set forth in this Agreement.
Such shares are being issued in book entry form and maintained on the books of
the Bank of New York, the Company’s transfer agent, or any successor thereto.
All shares of Stock issued hereunder shall be deemed issued to Participant as
fully paid and non assessable shares, and, subject to the restrictions set forth
in the 2002 Plan and this Agreement, Participant shall have all rights of a
stockholder with respect thereto, including the right to vote, to receive
dividends (including stock dividends), to participate in stock splits or other
recapitalizations, and to exchange such shares in a tender offer, merger,
consolidation or other reorganization. The Company shall pay any applicable
stock transfer taxes. Participant hereby acknowledges that Participant is
acquiring the Stock issued hereunder for investment and not with a view to the
distribution thereof, and that Participant does not intend to subdivide
Participant’s interest in the Stock with any other person.

 

2.

Transfer Restriction.

 

(a)                 No Stock issued to Participant hereunder shall be sold,
transferred by gift, pledged, hypothecated, or otherwise transferred or disposed
of by Participant prior to the date on which it becomes vested under paragraph
3, except by will or the laws of descent and distribution. This paragraph shall
not preclude Participant from exchanging the Stock awarded hereunder pursuant to
a cash or stock tender

 

1

 



 

offer, merger, reorganization or consolidation. Notwithstanding the foregoing,
any securities (including stock dividends and stock splits) received with
respect to shares of Stock which are not yet vested under paragraph 3 shall be
subject to the provisions of this Agreement in the same manner and shall become
fully vested at the same time as the Stock with respect to which such additional
securities were issued.

 

(b)                 Participant acknowledges that, from time to time, the
Company may be in a “Blackout Period” and/or subject to applicable securities
laws that could subject Participant to liability for engaging in any transaction
involving the sale of the Company’s shares. Participant further acknowledges and
agrees that, prior to the sale of any shares acquired under this Award, it is
Participant’s responsibility to determine whether or not such sale of shares
will subject Participant to liability under insider trading rules or other
applicable securities laws.

 

3.

Vesting.

 

(a)                 Participant’s interest in the Stock awarded under paragraph
1 shall become vested and nonforfeitable in accordance with the Vesting Schedule
in the Notice of Award so long as Participant maintains a Continuous Status as
an Employee of the Company or a Subsidiary. Upon vesting, the Company shall,
within thirty (30) days of such vesting, deliver to Participant the certificates
evidencing the nonforfeitable shares (free of restrictive legends on such stock
certificates), provided the withholding requirements of paragraph 4 have been
satisfied. Alternatively, provided the withholding requirements of paragraph 4
have been satisfied, the Committee may permit or require that such
nonforfeitable shares of Stock (free of the restrictive notations on shares of
Stock issued in book-entry form) be deposited directly with a brokerage firm
determined acceptable to the Company for such purpose or to a designated agent
of the Company, and the Committee may utilize electronic or automated methods of
share transfer.

 

(b)                 If Participant ceases to maintain a Continuous Status as an
Employee of the Company or any of its Subsidiaries for any reason other than
death or disability (as described in subparagraph (c)), all shares of Stock to
the extent not yet vested under subparagraph (a) on the date Participant ceases
to be an employee shall be forfeited by Participant without payment of any
consideration to Participant therefor. Any shares of Stock so forfeited shall be
canceled and returned to the status of authorized but unissued shares, to be
held for future distributions under the Company’s 2002 Plan.

 

(c)                 If Participant dies or in the event of termination of
Participant’s Continuous Status as an Employee as a result of disability (as
determined by the Board in accordance with the policies of the Company) while an
employee of the Company or any of its Subsidiaries, Participant’s interest in
all shares of Stock awarded hereunder shall become fully vested and
nonforfeitable as of the date of death or termination of employment on account
of such disability. Unless changed by the Board, “disability” means that
Participant ceases to be an employee on account of permanent and total
disability as a result of which Participant shall be eligible for payments under
the Company’s long-term disability policy.

 

4.

Withholding of Taxes.

(a)               General. Participant is ultimately liable and responsible for
all taxes owed by Participant in connection with the Stock awarded, regardless
of any action the Company or any of its Subsidiaries takes with respect to any
tax withholding obligations that arise in connection with the Stock awarded.
Neither the Company nor any of its Subsidiaries makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant or vesting of the Stock awarded or the subsequent sale of any of the
shares of Stock. The Company and its Subsidiaries do not

 

2

 



 

commit and are under no obligation to structure the Award to reduce or eliminate
Participant’s tax liability.

(b)               Payment of Withholding Taxes. Prior to any event in connection
with the Stock awarded (e.g., vesting) that the Company determines may result in
any tax withholding obligation, whether United States federal, state or local
taxes and including any employment tax obligation (the “Tax Withholding
Obligation”), Participant must arrange for the satisfaction of such Tax
Withholding Obligation in a manner acceptable to the Company, including by means
of one of the following methods:

(i)                By Share Withholding. Unless Participant determines to
satisfy the Tax Withholding Obligation by some other means in accordance with
clause (iii) below, Participant authorizes the Company (in the exercise of its
sole discretion) to withhold from those unrestricted shares of Stock to be
delivered to Participant upon vesting under paragraph 3 above the whole number
of shares sufficient to satisfy the Tax Withholding Obligation, provided that
the Company shall withhold only the amount of shares necessary to satisfy the
minimum applicable Tax Withholding Obligation. Share withholding will result in
the delivery of a lower number of unrestricted shares of Stock to Participant.
Share withholding will generally be used to satisfy the tax liability of
individuals subject to the short-swing profit restrictions of Section 16(b) of
the Securities Exchange Act of 1934, as amended.

(ii)               By Sale of Shares. Unless Participant determines to satisfy
the Tax Withholding Obligation by some other means in accordance with clause
(iii) below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant’s
acceptance of the Stock awarded constitutes Participant’s instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on Participant’s behalf a whole number of
shares from those unrestricted shares of Stock to be delivered to Participant
upon vesting under paragraph 3 above as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the applicable Tax Withholding
Obligation. Such shares will be sold on the day such Tax Withholding Obligation
arises (e.g., a vesting date) or as soon thereafter as practicable. Participant
will be responsible for all broker’s fees and other costs of sale, and
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Tax Withholding Obligation, the Company agrees
to pay such excess in cash to Participant. Participant acknowledges that the
Company or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy the Tax Withholding Obligation. Accordingly, Participant agrees to
pay to the Company or any of its Subsidiaries as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of shares described above.

(iii)              By Check, Wire Transfer or Other Means. At any time not less
than five (5) business days (or such fewer number of days as determined by the
Committee or its designee) before any Tax Withholding Obligation arises (e.g., a
vesting date), Participant may elect to satisfy the Tax Withholding Obligation
by delivering to the Company an amount that the Company determines is sufficient
to satisfy the Tax Withholding Obligation by (x) wire transfer to such account
as the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the Committee
or its designee.

5.            Successors. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing contained in the 2002 Plan, the
Notice of Award or this Agreement shall be interpreted as imposing any liability
on the Company or the Committee in favor of Participant or any purchaser or
other transferee of

 

3

 



 

Stock with respect to any loss, cost or expense which such Participant,
purchaser or other transferee may incur in connection with, or arising out of
any transaction involving, any shares of Stock subject to the 2002 Plan, the
Notice of Award or this Agreement.

 

6.            Integration. The terms of the 2002 Plan, the Notice of Award and
this Agreement are intended by the Company and Participant to be the final
expression of their agreement with respect to the shares of Stock and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Company
and Participant further intend that the 2002 Plan, the Notice of Award and this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any arbitration,
judicial, administrative or other legal proceeding involving the 2002 Plan, the
Notice of Award or this Agreement. Accordingly, the 2002 Plan, the Notice of
Award and this Agreement contain the entire understanding between the parties
and supersede all prior oral, written and implied agreements, understandings,
commitments and practices among the parties.

 

7.            Waivers. Any failure to enforce any terms or conditions of the
2002 Plan, the Notice of Award or this Agreement by the Company or by
Participant shall not be deemed a waiver of that term or condition, nor shall
any waiver or relinquishment of any right or power for all or any other times.

 

8.            Severability of Provisions. If any provision of the 2002 Plan, the
Notice of Award or this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision thereof; and
the 2002 Plan, the Notice of Award and this Agreement shall be construed and
enforced as if none of them included such provision.

 

9.            Committee Decisions Conclusive. All decisions of the Committee
arising under the 2002 Plan, the Notice of Award or this Agreement shall be
conclusive.

 

10.           Mandatory Arbitration. To the extent permitted by law, any dispute
arising out of or relating to the 2002 Plan, the Notice of Award and this
Agreement, including the meaning or interpretation thereof, shall be resolved
solely by arbitration before an arbitrator selected in accordance with the rules
of the American Arbitration Association. The location for the arbitration shall
be in the county or comparable jurisdiction of Participant’s employment.
Judgment on the award rendered may be entered in any court having jurisdiction.
Each party shall pay an equal share of the arbitrator’s fees. All statutes of
limitation which would otherwise be applicable shall apply to any arbitration
proceeding under this paragraph. The provisions of this paragraph are intended
by Participant and the Company to be exclusive for all purposes and applicable
to any and all disputes arising out of or relating to the 2002 Plan, the Notice
of Award and this Agreement. The arbitrator who hears and decides any dispute
shall have jurisdiction and authority only to award compensatory damages to make
whole a person or entity sustaining foreseeable economic damages, and shall not
have jurisdiction and authority to make any other award of any type, including
without limitation, punitive damages, unforeseeable economic damage, damages for
pain, suffering or emotional distress, or any other kind or form of damages. The
remedy, if any, awarded by the arbitrator shall be the sole and exclusive remedy
for any dispute which is subject to arbitration under this paragraph.

 

11.           Delaware Law. The 2002 Plan, the Notice of Award and this
Agreement shall be construed and enforced according to the laws of the State of
Delaware to the extent not preempted by the federal laws of the United States of
America.

 

END OF AGREEMENT

 

4

 

 

 